 BRU-SAND, INC.Bru-Sand,Inc.andAmalgamated Clothing Workers ofAmerica,Local 694, AFL-CIO. Case 12-CA-5266June 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn March 9, 1972, Trial Examiner Owsley Voseissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief, and additionally filed a supplementto its supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings," findings,2 and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthattheRespondent,Bru-Sand, Inc.,Hialeah,Florida, its officers, agents, successors, and assignsshall take the action set forth in the Trial Examiner'srecommended Order.iThe Respondent specifically excepted to the denial,at all times, of its"Motion for an Order Requiring the Production of Documents and for theRight to Take Pre-Hearing Depositions " We hereby affirm Trial ExaminerArthur Leff's Order dated November 2, 1971, denying -said motion2The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidenceconvincesus that theresolutionswere incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F.2d 363 (C A 3) We have carefully examined the record andfind no basis for reversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case, tried beforeme at Miami, Florida, on November 22-23, 1971, pursuantto charges filed on July 27 and September 9 and 28, 1971,and a complaint issued on September 30, 1971, presents thefollowingquestions: (1)whether the Respondent dis-iThe General Counsel's unopposed motion to correct the record ishereby granted and is included at the back of the folder of General431chargedArnaldoOrtega andMargaritaGonzalez inviolation of Section 8(a)(3) and (1) of the Act, and (2)whether the Respondent uttered threats or engaged inother conduct in violation of Section 8(a)(1) of the Act.Upon the entire record 1 and my observation of thewitnesses I make the following:FINDINGSAND CONCLUSIONS1.THE RESPONDENT'S BUSINESSThe Respondent, a Florida corporation having a plant atHialeah, Florida, performs cutting, sewing, and relatedoperations on children's garments on a contract basis forHappy Fella, Inc., a New York corporation. During theyear preceding the issuance of the complaint, the Respon-dent performed services valued at more than $500,000 forHappy Fella, Inc., which annually ships goods andmaterials in excess of $50,000 to and from the State ofFlorida.Upon these facts, I find, as the Respondentadmits, that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, Local 694,AFL-CIO, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheDischargesand Acts of Interference,Restraint, and Coercion in Violationof Section8(a)(1) and(3) of the Act.1.Background:the commencement of theUnion'sorganizationaldrive early in March 1971Enrique Laureiro, a representative of the Union, com-menced calling upon the Respondent's employees at theirhomes early in March. Among those contacted wasArnaldo Ortega, the Respondent's cutter. Laureiro visitedOrtega in his home after work on March 9. After Laureiroexplained the benefits of affiliation with the Union, Ortegasigned a card on which he designated the Union as hiscollective-bargaining representative. Later, Ortega assistedLaureiro in his organizing activities by giving him thenames of several of his friends who might be interested inthe Union and showing him where they lived. Among thoseLaureirocalledupon at their homes was ConradoRodriguez, the foreman of the Respondent's cutting room.Rodriguez informed Saul Smolker, the president andowner of the Respondent, of Laureiro's visit the nextmorning, as Rodriguez admitted. The date of Laureiro'svisit toRodriguez is not disclosed in the record.Counsel's exhibitsas TX Exh I197 NLRB No. 77 432DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Floorlady FeliciaMorales' talk to theemployees on March 29 and the threats allegedlymade by Morales in the course of her talkMany of General Counsel's allegations of violations ofSection 8(a)(1) of the Act are based upon threats allegedlymade by Felicia Morales in the course of her talk andconsequently it is necessary to scrutinize with extreme carethe sharply conflicting testimony of the various witnessesconcerning the content of Morales' talk on this occasion.Preliminarily it should be stated that at this time FeliciaMorales was in charge of the Respondent's shirt depart-ment in which about one-fifth of the Respondent'sapproximately 110 employees worked. As President Smolk-er's testimony set forth in footnote 2 establishes, FeliciaMorales associated very closely with Smolker, a fact whichthe record shows was well known to the employees.2Shortly before work commenced on Monday morning,March 29, Morales, at Smolker's direction, assembled allthe employees in the factory and talked to them in Spanishfor about 5 minutes, according to Smolker's estimate.Smolker stood at Morales' side as she gave her talk.According to Smolker, he told Morales when he asked herto make the talk that "if anybody wants to join the union,let them. If they don't want to, let them make up their ownminds ...." The instructions, Smolker testified, weregiven through the Respondent's bookkeeper, the onlyemployee who could speak both Spanish and English.3Ortega testified as follows concerningMorales' talk:A.She said, first of all, that she was pro company,and we have news, we have learned that the union isvisiting the workers at their homes. Don't worry, thatthere will be more and better things for you here. Thepersons who signed the card, it will be like a knife toher throat, and she sent like that (indicating).TRIAL EXAMINER: She made a gesture of draggingher fingers under her chin.A.Yes, sir, as if it was a knife, and that is all Iremember at this time. Three other witnesses for theGeneral Counsel testified to the same effect and, inaddition, they stated thatMorales threatened theemployees on this occasion that "if the union got inthey would close down the factory" (witness Gonzalez),"if the union entered that the plant would be closed,and that at this time all of us would be thrown out inthe street" (witness Pedraja), and "that the street wasvery bad and that is where they would throw us if theunion came in" (witness Medina).Morales testified that she spoke for only 1 or 2 minutesand, in response to the question "what did you say to theemployees," testified as follows:A few girls came and told me that the union hadbeen visiting them and they gave me a couple of cards.I told them that was not my problem and then they toldme, please, they felt content, happy, and why shouldn'tIspeak to them and ask them why did they want theunion, because there we had many benefits, they paidus vacations, birthdays, and so they felt that they did2Smolker testified as follows "After being married for 26 years I calledit quits Felicia is the girl I am living with "3The record shows that the employees, with a few exceptions, did notnot needa union,and because they asked me Iaccepted and I told them.After further questioning concerning whether she hadasked the employees "if they wanteda union,"Moralesreplied that "the girls asked me because they were happy,that they wanted me to ask whether it wastrue or it was alie," i.e.,whether the employees wanteda union.Later onMorales could not recalltelling theBoard investigator thatshe had asked all of the employees "if it wastrue that theywanted a union." Morales interpolated at this point, "I toldthem that those who wanted to sign up for the union couldsign up but that was not one of my problems." Moralesdenied making any threats in the course of her talk andfurther denied making any throat-slashing gesture with herfingers.The Respondent called Hidalesa Monge and severalother employees who had beenpresentatMorales' talk onMarch 29. Monge testified as follows:She said that they had received some cards and thatshe wanted information that if they want the union so'she wanted to know if we were happy, that why did wewant the union, but those who wanted it could bung itin. That is all.Later Monge stated that Morales had said thatjoining theUnion "was the will of the person who wanted to." Mongedenied thatMorales made any threats or any throat-slashing gesture with her fingers. The Respondent calledthree other witnesses who generally corroborated Morales'testimony about her talk, but not in any detail, and whouniformly brought out that Morales had stated regardingtheUnion that "we had complete freedom and we couldchoose" (witnessGaetano), that "each one was the ownerof his own will to do what he wished" (witness Lopez), andthat "we could do anything we wanted to, that we were allfree"(witnessBertaRodriguez).All threewitnessestestified thatMorales had not made any threats or hostilegestures during the speech. The Respondent also profferedtestimony to the same effect as the testimony of the fourwitnessesabove set forth from seven additionalwitnesseswho were present in the courtroom and ready to testify. Iruled that such additional testimony would be cumulativeand rejected the proffered testimony.From the foregoing recital of the testimony of thewitnessesfor the General Counsel and for the Respondentconcerning the alleged threats and hostile gesture made byMorales in the course of her talk to the employees, it isreadily apparent that the versions of the witnesses for therespective parties are diametrically opposed. The determi-nation of where the truthlies isrendered more difficult byvirtue of the fact that noneof the witnessesfor either partywere disinterested. Three of the four witnesses for theGeneral Counsel had been discharged by the Respondentat the time of the trial and the fourth was an ardent unionsupporter, having walked out and joined the picket lineoutside the Respondent's plant. All four witnesses calledby the Respondent to corroborate Morales' version of hertalk volunteered to testify and appeared so eager to givetestimony favoring the Respondent and its owner, Smolk-speakor understandEnglish and that Smolker's knowledge of Spanish waslimitedto a few wordshere and there BRU-SAND,INC.433er, that theycannot be regarded as disinterested witnesses.The demeanor of the General Counsel'switnesses and thecorroborating witnesses for the Respondent was not suchas to give a clue asto which sidewas tellingthe truth; theyall appearedto be equally truthful or untruthful,as far as Icould tell.While quantitatively the Respondent's versionhas the edge,Ido not regard this factoras requiringacceptanceof the Respondent'sversion of the factsregarding the threats and the menacing gesture attributedto her by the General Counsel'switnesses.Nevertheless, inthis situation,with the scalesso closelyin balance, Iconclude that the GeneralCounsel has not established by apreponderanceof the evidence that Morales made thethreats alleged in the complaint.Cf.Blue Flash Express,Inc,109 NLRB 591However,piecing together the testimony of the variouswitnesses,I conclude that Morales, in the courseof her talkon March 29, stated that she had been approached byemployees who hadbeen solicited in their homes to signunioncards, told bythese employees thattheyfelt thattheydid not need a union,and requestedby theseemployees to findout whether the employees as a wholewanted a union.Morales then inquired whether theemployeeswanted a union, andasked whythey needed aunion,pointingout the various benefits which theemployeesreceived,such as vacationsand holidays ontheirbirthdays. At somepoint inher talk,Morales statedthat the employeeswere freeto join the Union if they sodesired.3.The discharge of Arnaldo Ortega on April 5Ortega washiredas a cutterinApril or May 1970 andworked underForemanConrado Rodriguezin the cuttingroom.On January 1, 1971, Ortegawas given a $25-a-weekraise.On approximately January 20,Ortega severely cuthimselfatwork,severing a tendon, and was unable toreturnto work untilMarch 1.As found above,Ortega signed a union cardon March 9and thereafter assistedUnionRepresentativeLaureiro bysuggestingto him employees who mightbe interested in theUnion. After a company party on April 2, Ortega talked tohis friend,Angelina Gonzalez, on the parkinglot in frontof the factory aboutthe advantages of belonging to theUnion. Ortegamentioned to her at this time that he "wasin the union."Ortegareported for workas usual on the followingMonday morning, April 5. Theforeman of the cuttingroom,ConradoRodriguez,came out of the office and thefollowing ensued,according to Ortega's testimony:... he took me to a table andhe said that he couldnot give me anymore work by order ofSaul Smolkerbecause I wanted to bring in the union inside the plantbecause of the accidentIhad with myfinger.Iasked him where Mr. Saul Smolker was or,as we callhim, theold man.He told me he was in his office and Iwent there and when I entered I asked him in a word inEnglish,"What is the matter for me?"And heansweredme in Spanish and said that I belonged to the unionand he spoketome later in English,which I did notunderstand.He mentioned Pennsylvania and the unionand he said to me in Spanish,"no more."He did notwant me there any more. . . .He spoke to me inEnglish and he made the sign toward his back and Iinterpreted it as if I had stabbed him in the back orgone against his will as if we had been friends beforeAbout thesame time that Ortega was discharged onApril 5, FloorladyMorales assembled the approximately20 employees under her and told them that"we have justfired the head or the little head of the union." WhenMargaritaGonzalez asked who was involved,MoralesrepliedArnaldoOrtega.To the furtherquestion, put byanothermember of the group, "How do you know?"Morales replied that Foreman Rodriguez had told her.Thisfinding is based upon the mutually corroborativetestimony of Margarita Gonzalez and Maria Pedraja. It isnot denied by Morales.Smolker testified that he told Ortega on the occasion ofhis discharge that"he could not work for me any more dueto the fact that he was looking to sue Bru-Sand."Smolkeralso denied saying at the time of the discharge that hebelonged totheUnion.Rodriguez was not questionedabout his conversation with Ortega just before hisdischarge;but Rodriguez did answer in the negative to thequestion"Did you evertell him that Mr. Smolker fired himbecause he was bringing the union in." In view of theundenied testimony of Margarita Gonzalez and MariaPedrajaaboutFloorladyMorales' statement to theemployees in her department that same morning that "wehave justfired the little head of the union"and my seriousreservations about Smolker's credibilityin general(as willbe morefully discussed below),I credit Ortega's testimonyquoted above concerning Rodriguez'and Smolker's con-versations with him at the time of his discharge.4.Foreman Rodriguez'circulation of anantiunion petition about the middle of AprilAs Foreman Rodriguez admitted,he conceived the ideaof circulating among all the employees a petition statingthat they did notwant the Union.Accordingly, on oraboutApril14,Rodriguez,accompaniedby FloorladyMorales, Angelina Gonzalez,DaisyGaetano, and Hermin-do,whoworked in the packing department,went frommachine to machine soliciting signatures on the petition,which was written in Spanish.Rodriguez suggested that theemployees sign and put their timecard numbers on thepetition.Foreman Rodriguez,Angelina Gonzalez, andDaisy Gaetanobrought the petition to Smolker after it wassigned"for safekeeping."At the trial,Rodriguez explainedas follows concerning the petition:The petitionwas an idea of mine and I did not like theway the employeesin the factory were.being treatedand the moneythat was being made there and therewas not any need to bring in a union,and Mr.Saul hadthe satisfaction of knowing that all the employees werewith him.Itwas an idea of mine,and so I called two orthree girls and then I got the signatures to give them toSaul to show that no one was in agreement with theunion. 434DECISIONS OF NATIONALLABOR RELATIONS BOARD5Thedischarge of Margarita Gonzalez on,July 21Gonzalez was hired in January 1971 and worked underFloorlady Morales in the shirt department.On June 3, Gonzalez signed a union card at her home atthe request of Union Representative Laureiro. Thereafter,she spoke with a few of her fellow workers during breakperiods in the factory concerning the benefits of unioniza-tion.In the latter half of June, Gonzalez and Morales got intoan argument over the use of a ventilatingfan inthe courseof which Morales called Gonzalez a prostitute. GonzaleztoldMorales that "the one that was a prostitute was her."This is Gonzalez' undenied testimony. Gonzalez furthertestified without contradiction that this was the only timeshe ever called Morales a prostitute.4 As a result of thisangry interchange Morales discharged Gonzalez.Upon being discharged, Gonzalez went to Mirta Medi-na, the floorlady in charge of the sportswear department,to act as interpreter in speaking to Smolker about herdischarge. Smolker had Morales called to the office andascertained throughMedina that the discharge wasattributable to the argument over the ventilating fan.Smolker, asMedina credibly testified, "got a little bitexcited withMiss Felicia [Morales] because he told herthere. was no reason, that why should she throw out anemployee so good over a ventilator." Smolker askedGonzalez and Morales to cooperate and go back to work.However, Morales insisted that if Gonzalez stayed she wasgoing to leave. Smolker then transferred Gonzalez to thesportswear department under Medina.Medina, under whom Gonzalez worked for about 3 1/2weeks, testified that Gonzalez was "a very good operator.She made good production and any work they gave her shewould do." 5On July 21 at 4 p.m., Floorlady Medina notifiedGonzalez that Smolker wanted to speak to her in the office.According to Gonzalez, who was testifying in English atthis point, the following then took place:He took me to his office and he said in English,Margarita, I am sorry. I no have work for you.Somebody call me and tell me you already in the union.Idon't want any member of the union in my factory. Ino want in the union in my factory," and then I said, "I4While Smolker testified at one point that Gonzalez "had a bad habitover there She was calling her [Morales] a prostitute for living with me " Ido not believe Smolker's testimony was based on firsthand knowledgeThere is no other evidence that Gonzalez called Morales a prostitute on anyother occasion5The only other evidence concerning Gonzalez' performance as anoperator is Smolker's comparison of Gonzalez' asserted production while inthe shirt department of 80 dozens of hem bottoms per day with the assertedproduction of 180 dozens by another operator in his employ at the time ofthe trial In view of the fact that Smolker countermanded Morales'discharge of Gonzalez from the shirt department and transferred her to thesportswear department notwithstanding her production record,Icannottake too seriously the comparative production figures mentioned bySmolker6There are inconsistencies between Smolker's testimony at the hearingconcerning the timing and circumstances of the revolver incident and thefactspreviously stated in an affidavit given to a Boardagent In histestimony, Smolker placed the revolver incident in January 1971, after theCompany's Christmas party, at which time, according to Smolker, he haddon't have union. I don't have union." I don't want aunion. I am sorry. I am sorry.And then I said, "okay, give me my check. I no comeback Friday, you know, so I won't have to come backFriday," and then he said go to Maggie, who was theirsecretary, and get your check.She asked me, "What is the matter?" "Smolker says Iam in the union," and she asked me if it was true, and Isaid, "No," and then he referred to her and said that"You don't care. Take the check."Smolker was not asked to give his version of thedischarge conversation. However, he denied ever discuss-ing with Gonzalez anything about the Union or that he hadever authorized anyone to say that Gonzalez was beingdischarged for union activity. For reasons more fully statedbelow I find Smolker's denials unconvincing and creditGonzalez' testimony quoted above. .6.The Respondent's contentions: conclusionsa.The dischargesOrtega-Smolker's explanations concerning the reasonsforOrtega's discharge are many and vaned. At firstSmolker testified that he told Ortega that he wasdischarged because he "was looking to sue Bru-Sand."Smolker testified that a few days before he terminatedOrtega he received a letter from an attorneyrepresentingOrtega and decided at thistime tolet him finish out theweek and then let him go. Smolker admittedly neverdiscussed this potential lawsuit with Ortega. After givingthe potential lawsuit as the reason for Ortega's discharge,Smolker then launched into a long discussion of Ortega'salleged shortcomings,includinga fight between Ortega andForeman Rodriguez during which Ortega menaced Rodri-guez with a revolver,6 and Ortega's alleged "habit" ofdunking Smolker's scotch, taking Smolker's cigarettes, andleaving his work and "messing around" with two of thefemale employees. As indicated above, it developed thatthe revolver incident had occurred before Christmas 1970and that Ortega had been forgiven by Smolker. Thedrinking incidents,which, incidentally are denied byOrtega, commenced even before the revolver incident, asdid the "messing around" with the girls. Yet on January 1,1971, Smolker gave Ortega a $25-a-week raise.When Smolker was asked on cross-examination bytaken Ortega's revolver awayfrom him and placed it in a drawer in his deskin the office The incidentstarted,Smolker testified,when OrtegaremonstratedwithRodriguez for Rodriguez'allegedlytelling Ortega's wifeabout Ortega's "messing around" withtwo of thegirls atthe factory And inhis testimony,Smolker stated that during the incident Ortega retrieved hisrevolver from the deskdrawer and threatened Rodriguez with it In hisaffidavitSmolker stated that the incident started when Rodriguezreprimanded Ortega going"back tohis old trickof fooling around."In hisaffidavit, Smolker furtherstated that Ortega ranto his car andgot his gunThismust have beenthe case because the parties now agree that therevolver incident occurred before the Christmas party at which Smolkertestifiedhe took Ortega'sgun away from him and placed it in his deskdrawer Smolker's affidavitfurther states that when Ortega cameback fromhis car withthe gun, "Itookthe gun away from himand firedhim " In histestimonyon direct examination,Smolker made no mention of the fact thathe haddischargedOrtega at the time of the gun incident and hadimmediatelyreinstated him Smolker's carelessnesswith thefacts concern-ing the gun incident raises serious questions in my mind about his generalreliability asa witness BRU-SAND, INC.counsel for the Charging Party "why in fact did youterminate Arnaldo Ortega on April 5th?" Smolker repliedas follows:A.Because word got back to me that he wasdrinking my whiskey, taking my cigarettes and I felt Ihad enough of him because Conrado [Rodriguez] wastellingme he was back into his old tricks again offooling around with the women.Q.You did not fire him over this argument that hehad with Conrado?A.No.He was given a secondary chance.It is to be noted that Smolker did not mention at this pointthe letter from Ortega's attorney about a possible lawsuitagainst the Respondent, which Smolker mentioned first inhis direct testimony in giving the circumstances leading uptoOrtega's discharge.Only after being reminded bycounsel did Smolker mention this as a factor in Ortega'sdischarge.Smolker testified that he did not know that Ortega was amember of the Union at the time of his discharge. LaterSmolker testified that he believed it was not until after Mrs.Gonzalez was discharged in July that he first found outabout the Union. However, Floorlady Morales' talk to theemployees makes it abundantly clear that Smolker wasaware at least by March 29 of the organizing activities thenin progress. Although Smolker testified at one point that hedid not "care if the union came in," he later testified thatwhen Tom Flavell, the head of the Union from New Yorkcame to see him, he, Smolker, "threw him out before he gotintomy factory." These inconsistencies and the inconsis-tencies between Smolker's testimony and his affidavit leadme to place little credence in Smolker's testimony unless itis corroborated by other credible evidence.Reviewing the circumstances of Ortega's discharge, itappears that Ortega signed a union card on March 9, earlyin the organizing drive, and assisted Union RepresentativeLaureiro in the drive. On Friday, April 2, Ortega discussedwith his friend, Angelina Gonzalez, the advantages ofbelonging to the Union and mentioned the fact of hismembership in the Union. Angelina Gonzalez, it turnedout, was opposed to the union movement, being one of thegroup who a week or two later circulated throughout thefactorywithForeman Rodriguez with the antiunionpetition. Early Monday morning following his disclosure toGonzalez on Friday that he had joined the Union, Ortegawas discharged and both Foreman Rodriguez and Smolk-er,who informed him of his discharge, attributed theaction, in part at least, to his union membership— as I havefound. Almost simultaneously with the discharge, Floorla-dy Morales announced to the girls in her department thatwe have -fired the "little head of the union," as theuncontradicted testimony establishes.Smolker's opposition to having a union in the plant isseen in Floorlady Morales' speech in which she stressedthat a union was not needed in the factory, in hercomments about Ortega's discharge to the girls in herdepartment about the time of his discharge, and inIThe statements of Foreman Rodriguez and Smolker to Ortega at thetime of his discharge attributing his discharge to his union membership oractivitiesconstituted independent acts of interference, restraint, andcoercion, as alleged in pars 6(f) and (g) of the complaint However, I find435Foreman Rodriguez' circulation of an antiunion petition inthe factory a week or two later.Smolker's explanations for Ortega's discharge not onlywere shifting, but they do not ring true when considered inthe light of all the facts of the case. Ortega's allegedshortcomings as an employee had long been put up with bythe Respondent. In fact, only 8 workweeks earlier Ortegahad been given a substantial wage increase. Ortega'salleged shortcomings apparently became intolerable onlyafter the Respondent was informed of the organizingactivities then in progress.Upon all of the facts of the case, I conclude that Smolkerat least suspected that Ortega was interested in the Unionat the time of his discharge and that Smolker revived thesestale complaints against Ortega in an effort to furnish aplausible explanation for Ortega's discharge. It followstherefore, that Ortega's discharge was violative of Section8(a)(3) and (1) of the Act.7Margarita Gonzalez-Smolker'stestimony concerning,thereasons for Gonzalez' discharge is inconsistent and self-contradictory and consequently it is difficult to ascertainprecisely what the Respondent's position is in this regard.At one point, when asked "What was the reason youdischarged her?" Smolker testified as follows:Because I was closing the division [sportswear depart-ment]. I took her out of the shirt plant and put her intothe other plant hoping to save her job but when Idecided to close it she was part of that division. It is assimple as all that.In support of this explanation Smolker testified that he waslosing substantial sums of money in the operation of hissportswear department and, finding that he could profita-bly subcontract out the work of this department, hecompletely discontinued the work of this department.However, at another point in his testimony, Smolker statedas follows:That night I got rid of her because of what I seen theway she was working in Mirta's [Medina's] departmentSmolker did not elaborate further on this at the trial.However, in an affidavit given to a Board investigatorbefore the trial, Smolker stated that Gonzalez was "non-productive" and was "wasting too much time."The' record does not bear out Smolker's testimonyconcerningGonzalez' asserted poor performance. Asfound above, Floorlady Medina, Gonzalez' supervisor inthe sportswear department, testified that Gonzalez was "avery good operator" and a good producer. And Smolker,by rescinding Morales' discharge of Gonzalez just 3 or 4weeks earlier, recognized that Gonzalez was an effectiveemployee whose services should be utilized. Finally, nearthe end of his testimony, Smolker admitted that he couldnot truly answer the question whether Gonzalez was one ofthe better operators in the sportswear department or not,that all he was aware of was "the overall picture of thework coming out of this factory." Smolker abruptlydischarged Gonzalez without warning and without consult-nothing in the record supporting the allegation of par 6(g) of the complaintto the effect thatSmolker created the impression of surveillance of anemployee'sunion activities by his statement to Ortega at the time of hisdischarge,and this,aspectof this allegation, is herebydismissed. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDingGonzalez' floorlady about the decision. There stillremained 3 weeks' work to be done in the sportsweardepartment at this time, as Smolker testified. There is noevidence that Smolker gave to Gonzalez at the time hedischarged her either of the inconsistent explanationswhich he advanced at the trial as the reasons for herdischarge. The only evidence concerning Smolker's conver-sation with Gonzalez at the time of her discharge is hertestimony that he told her that someone had called himand told him that she was a member of the Union and thathe did not want any union members to work for him. Thefactsdiscussed in connection with Ortega's dischargeestablish Smolker's opposition to having a union in thefactory, as does his treatment of Ortega.The fact that Smolker gave contradictory and unsupport-able explanations for Gonzalez' discharge warrants theinference that he had another motive which he desired toconceal.As stated inShattuckDenn Mining Corp. v.N.L.R.B.,362 F.2d 466, 470 (C.A. 9):If he [the Trial Examiner] finds that the stated motiveis false, he certainly can infer that there is anothermotive.More than that, he can infer that the motive isone that the employer desires to conceal-an unlawfulmotive-at least where as in this case, the surroundingfacts tend to reinforce that inference.In view of this and the other facts summarized above, Iconclude that Gonzalez' testimony about Smolker's con-versation with her at the time he discharged her is entitledto credit and that his motive was, as her testimonyindicates, to rid the factory of this known union member.Accordingly, Gonzalez' discharge was violative of Section8(a)(3) and (1) of the Act.8b.The alleged acts of interference,restraint, andcoercionParagraph 6(a) of the complaint alleges that FloorladyMorales' interrogation of employees as to whether theywanted a union during her talk on March 29 was violativeofSection 8(a)(1) of the Act. In my opinion suchquestioning of employees in the course of a talk in whichMorales stressed that there was no need for a union, whenconsidered in the light of the surrounding circumstan-ces-the discharge of Ortega for antiunion reasons a weeklater and the circulation of the antiumon petition a week ortwo after that-reasonably can be said to have had acoercive impact and was therefore violative of Section8(a)(1) of the Act.Paragraphs 6(b), (c), and (d) are based upon the threatsallegedlymade during the course of Floorlady Morales'talk on March 29. I have found that the General Counselhas failed to sustain the burden of proof with respect tothese allegations of the complaint and they are herebydismissed.'Paragraph 6(e) of the complaint alleges that FloorladyMorales created the impression of surveillance of theemployees' union activities by telling them during herMarch 29 talk that she had found out that they weresigning union cards. I find nothing in the manner in which8 Smolker's statementtoGonzalezin the course of the dischargeconversationthat he was dischargingher because he did not want anyMorales informed the employees that she was aware thatthey were being solicited in their homes to sign union cardswhich suggests that she gained this information throughsurveillance of their union activities.Accordingly, thisallegation of the complaint is hereby dismissed.Foreman Rodriguez' action on or about April 14 inhaving an antiunion petition prepared and circulated in thefactory interferedwith,restrained,and coerced theRespondent's employees in the exercise of the rightsguaranteed in Section 7 of the Act, as alleged in paragraph6(h) of the complaint.CONCLUSIONS OF LAW1.By discharging Arnaldo Ortega on April 5, 1971, andMargarita Gonzalez on July 21, 1971, because of theirunionmembership or activities, the Respondent hasdiscouraged membership in Amalgamated Clothing Work-ers of America, Local 694, AFL-CIO, by discrimination inregard to tenure of employment and has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, thereby engagingin unfair labor practices in violation of Section 8(a)(3) and(l) of the Act.2.By coercivelyquestioning employees concerningtheir union sympathies, by stating to employees at the timeof their termination that they were being dischargedbecause of their union membership or activities, and bycirculating an antiunion petition among the employees andsoliciting their signatures thereon,theRespondent hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of theAct, thereby engaging in unfair labor practices in violationof Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE ,REMEDYHaving found that the Respondent has engaged in unfairlabor practices, my recommended Order will direct that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that the Respondent discharged ArnaldoOrtega and Margarita Gonzalez in violation of Section8(a)(3) and (1) of the Act. To remedy this unlawful conductmy recommended Order will provide that the Respondentoffer them immediate and full reinstatement to theirrespective former jobs or, if these jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority and other rights and privileges. My recommendedOrder will further direct that the Respondent make themwhole for their losses resulting from the Respondent'sdiscrimination against them by payment to them of thesum of money they would have earned from the date oftheir discharge until the date on which the Respondentoffers them reinstatement, less their net interim earnings.Backpay shall be computed on a quarterly basis and shallinclude interest at 6 percent per annum, as provided inmember of the Union inthe factoryalso constituted an independentviolationof Sec 8(aXI) of the Act, as alleged in par. 6(i) of the complaint. IBRU-SAND, INC.F.W.WoolworthCompany,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe Respondent, Bru-Sand, Inc., Hialeah, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated ClothingWorkers of America, Local 694, AFL-CIO, or any otherlabor organization, by discharging or in any other mannerdiscriminating against employees in regard to their hire ortenure of employment or any terms or conditions ofemployment.(b)Coercively questioning employees concerning theirunionsympathies, stating to employees at the time of theirterminationthat they are being discharged because of theirunion membership or activities, preparing and circulatingantiunionpetitions among employees for their signatures,and in any other manner interfering with, restraining, andcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Arnaldo Ortega and Margarita Gonzalezreinstatementto their former jobs or, if these jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges,and make each of them whole for any loss of pay sufferedby reason of their discharge, in the manner set forth in thesectionof this decision entitled "The Remedy."(b)Notify Arnaldo Ortega and Margarita Gonzalez, ifpresentlyservingin the Armed Forces of the United States,of their right to full reinstatement, upon application, inaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard,or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue undet:r the terms of this recommended Order.(d)Post at its Hialeah, Florida, factory copies of theattached noticemarked "Appendix." n) Copies of said9 In the event no exceptions are filed to this recommended Order asprovided by Sec. 102.46 of the Rules and Regulations of the National LaborRelations Board,the findings,conclusions,and recommended Order hereinshall, as provided in Sec 10(c) of the Act and in Sec 102 48 of the Rulesand Regulations,be adopted by the Board and become its findings.conclusions, and Order,and all objections thereto shall be deemed waivedfor all purposes.10 In the event that the Board'sOrder is enforced by a Judgment of a437notice, on forms provided by the Regional Director forRegion 12 in both English and Spanish, after being dulysigned by the Respondent's representative, shall be postedby the Respondent immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.iiAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide bythe following:WE WILL NOT discharge or otherwise discriminateagainst employees because of their union activities.WE WILL NOT coercively question employees abouttheir union sympathies.WE WILL NOT tell employees that they are beingdischarged because of their union membership oractivities.WE WILL NOT circulate antiunion petitions amongour employees for their signatures.WE WILL offer their jobs back to Arnaldo Ortegaand Margarita Gonzalez, with backpay.WE WILL notify the above-mentioned employees, ifpresently serving in the Armed Forces of the UnitedStates,of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.Our employees are free to join Amalgamated ClothingWorkers of America, Local 694, AFL-CIO, or any otherunion, and to engage in union or concerted activities fortheir mutual aid or protection.United States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 12. in writing, within 20daysfrom the date of this Order, what steps the Respondent has taken to complyherewith " 438DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILLNUT in any manner interfere with,restrain,or coerce employees in the exercise of these rights.BRU-SAND, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Room 706, Federal OfficeBuilding, 500 Zack Street, Tampa, Florida 33602, Tele-phone 813-228-7227.